DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 05, 2021 is being considered by the examiner.

The present application is a continuation of application #16/374, 107, which was allowed on April 30, 2021.
Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However, the examiner has not discovered the prior art references which fully teaches the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on August 05, 2021 has been considered by the examiner.

Examiner has completed the prior art reference search and discovered the closest prior art references: Feldman et al (US Patent Application Publication 2017/0032466 A1), Lerick et al (US Patent Application Publication 2016/0117646 A1), Schultz et al (US Patent Application Publication 2014/0280269 A1) and Cardona et al (US Patent No. 10, 977, 735 B1)

Independent claims 1, 9 and 16 are directed to a method/a system/an non-transitory computer-readable media for providing adjustable virtual scenario-based training environment. More specifically, each claim requires generating/generate a virtual property during an insurance risk identification training exercise. In additional, claims 1 and 9 require generating a first feature of the virtual property associated with a first user based on a first computing capability of a first electronic device; generating a second feature of the virtual property associated with a second user based on a second computing capability of a second electronic device; providing a virtual environment to a virtual environment interface of the first electronic device during the training exercise, the virtual environment comprising the virtual property including the first feature and the second feature; providing the virtual environment to a virtual environment interface of the second electronic device during the training exercise; receiving an input from the first electronic device, the input indicating a modification to the virtual property included in the virtual environment; and modifying the virtual property based on the input such that the modification to the virtual property is simultaneously presented, in the virtual environment and during the training exercise, via the first electronic device and the second electronic device; claim 16 requires “generate a first feature of the virtual property based on a video display capability of a first electronic device; generate a second feature of the virtual property based on an audio capability of a second electronic device; simultaneously provide, over a network, the virtual property to the first electronic device and the second electronic device, the virtual property including the first feature and the second feature; receive an input from the first device, the input indicating a modification to at least one of the first feature or the second feature; and modify at least one of the first feature or the second feature based on the input such that the virtual property, including the modification, is simultaneously presented in a shared virtual environment via the first device and the second device, during the training exercise”.

The prior art reference Feldman et al discloses a system (As shown in FIG. 1) for providing automatically associated with first virtual home information including real world elements of a virtual home. More specifically, as shown in FIG. 2 of Feldman,  Feldman discloses a method for performing the system. The method discloses a first insured party is automatically associated with first insurance policy information of the first insured party; a virtual home display request is received from a remote insured party device associated with the first insured party; the system is automatically facilitate a rendering of at least a portion of the virtual home based on the first virtual home information; supplemental insurance information may be transmitted to the remote insured party device based on a selected one of the real world elements (Paragraphs [0025]-[0029]).

The prior art reference Lerick et al describes a system for managing building information and associated warranties, triaging building issues, and/or facilitating appropriate responses to such building issues (FIG. 1). The system includes a computer system for storing information about buildings, such as the example building  (e.g., house, condo building/unit, apartment building/unit, office, garage, recreational facility), to assist the homeowner to view information about specific components that are installed in the building (Paragraph [0027]). More specifically, Lerick discloses that the homeowner uses his/her computing device  (e.g., laptop, tablet computing device, smartphone, wearable computing device) to transmit initial information about an issue in the building to the computer system; the computer system receives the information describing the issue from the owner and identifies one or more of the components as candidates for being a source of the issue based on the information; the computer system then transmits information regarding the identified candidate components and associated warranties to the computing device for the building owner; images and descriptions of the candidate components can be displayed on the computing device and can be selected by the building owner (Paragraphs [0034]-[0040]).

The prior art reference Schultz et al discloses a system for receiving a request for information about a target structure from a user and transmitting a virtual property report for the target structure including at least one image of the target structure in response to the received request (Abstract). FIG. 1 of Schultz describes a system include one or more host systems communicating with one or more user devices and FIG. 4 of Schultz describes a method for generally detecting one or more physical properties of a structure. The method describes that a user registers a user profile with the host system; a particular structure is selected for a building from user device; the host system display an image of the target location on one or more user devices “As shown in FIG. 5” (Paragraphs [0056]-[0058]); a user selects the target structure on the image of the target location using one or more user devices; the host system selects a geo-referenced image displaying a roof or other physical attribute of the structure (Paragraphs [0063]-[0064]). Then, for example, the host system provides a report to the user for the foundation work to be performed on the structure (As shown in FIG. 9, the information within the foundation estimate report 200 may be integrated with insurance information from an insurance database and used to form a quote report).

The prior art reference Cardona et al discloses a system for providing user interaction data associated with a property (As shown in FIG. 1). The system includes a property, a user device,  an insurance provider server, a property information server and etc. More specifically, as shown in FIG. 4 of Cardona, Cardona describes a method  400 for providing user interaction data associated with a property. The method determines dimensions associated with a portion of a property (Col 13, lines 31-43); determines image data associated with the portion of the property (Col 14, lines 3-22); generates user interaction data associated with the property (Col 14, lines 23-31); sends the user interaction data (e.g., data indicative of the determined plurality of dimensions and the determined image data, as further discussed below) to the property information server (Col 14, lines 32-43); provides the user interaction data via a user interface and allow a user (e.g., a user of the mobile computing device ) to view at least one image of the portion of the property (Col 14, lines 44-60). In additional, Cardona describes a method of FIG. 5 receive information indicative of an insurance discount for insurance coverage provided by the insurance provider for the property (Col 17, lines 38-67 to Col 18, lines 1-2).

However, the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 9 and 16. Accordingly, claims 1, 9 and 16 are allowed.

Dependent claims 2-8 depend from independent claim 1, dependent claims 10-15 depend from independent claim 9, dependent claims 17-20 depend from independent claim 16. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616